DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 6 of U.S. Patent No. 11,072,695 (“the ‘695 patent”) in view of Nakatani (US 2016/0090475).
Regarding claims 1, 2, and 4-6, claims 1, 3, and 6 of the ‘695 patent teach a rubber composition for a tire tread comprising a rubber component containing 15 to 75 parts by mass of natural rubber and 25 to 85 parts by mass of polybutadiene rubber, oil-absorbent polymer particles having a glass transition temperature of -70 to -20° C, formed from a polymer whose molecular weight distribution is less than 3.0, and having an oil absorption of 100 to 1,500 ml/100 g, and an oil, wherein the content of the oil-absorbent polymer particles is 0.5 to 25 parts by mass per 100 parts by mass of the rubber component.
The ‘695 patent does not teach that the rubber component contains 20 to 90 parts by mass of a styrene butadiene rubber that is modified with a functional group that interacts with silanol groups on a silica surface.  However, Nakatani teaches a rubber composition for a tire tread 
The ‘695 patent does not teach that the composition contains 70 to 130 parts by mass of silica.  However, Nakatani teaches a rubber composition for a tire tread (¶115) comprising 55 to 90 parts by mass of silica (¶63).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add 55 to 90 parts by mass of silica, as taught by Nakatani, to the rubber composition, as taught by the ‘695 patent, and would have been motivated to do so in order to balance wet grip performance and fuel economy (¶62).
Regarding claim 3, claim 2 of the ‘695 patent teaches that the content of the oil is 1 to 15 times the content of the oil-absorbent polymer particles on mass basis.
Regarding claim 7, claim 5 of the ‘695 patent teaches that the oil-absorbent polymer particles have been gelled with the oil, and the gelled oil-absorbent polymer particles form, as a dispersed phase dispersed in a matrix comprising the rubber component, a filler non-localized phase containing no filler.
Regarding claim 8, the ‘695 patent does not teach that the tread is used on a pneumatic tire.  However, Nakatani teaches use of a tread on a pneumatic tire or an airless tire (¶117).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have 
Regarding claim 9, the tire being a winter tire is an intended use of the tire and rubber composition.  The tire as taught by the combination of the ‘695 patent and Nakatani is capable of use as a winter tire.

Claims 1, 4-6, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 9 of U.S. Patent No. 10,472,501 (“the ‘501 patent”) in view of Nakatani (US 2016/0090475).
Regarding claims 1 and 4, claims 1 and 3 of the ‘501 patent teach a rubber composition for a tire tread comprising a diene rubber which is at least one selected from the group consisting of natural rubber, polybutadiene rubber and styrene-butadiene rubber, an oil, and oil absorptive polymer particles having an oil absorption value of from 100 to 1,500 ml/100 g, wherein a content of the oil absorptive polymer particles is from 2.5 to 60 parts by mass per 100 parts by mass of the oil and wherein the oil absorptive polymer particles have a glass transition temperature of -70 to -500° C.  Regarding the rubber component, the use of “at least one” in the claim means that all three of the rubbers could be chosen, which reads on instant claim 1.  Regarding the amount of the oil absorptive polymer particles, the amount taught per 100 parts of the oil should read on the amount claimed in instant claim 1 which is per 100 parts of the rubber component.  
The ‘501 patent does not teach that the composition contains 70 to 130 parts by mass of silica.  However, Nakatani teaches a rubber composition for a tire tread (¶115) comprising 55 to 
Regarding claims 5 and 6, the ‘501 patent does not teach that the rubber component contains 5 to 40 parts by mass of natural rubber, 5 to 45 parts by mass of polybutadiene rubber, and 20 to 90 parts by mass of a styrene butadiene rubber that is modified with a functional group that interacts with silanol groups on a silica surface.  However, Nakatani teaches a rubber composition for a tire tread (¶115) comprising from 30 to 90 parts by mass in total of styrene butadiene rubbers (¶20) which may be modified (¶31) with a functional group that interacts with the silica (¶31, 33), 5 to 30 parts by mass of natural rubber and 5 to 30 parts by mass of polybutadiene rubber (¶20).  The ‘501 patent and Nakatani are analogous art because they are from the same field of endeavor, namely that of diene rubber compositions used as tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 30 to 90 parts by mass of a modified styrene butadiene rubber, 5 to 30 parts by mass of natural rubber, and 5 to 30 parts by mass of polybutadiene rubber, as taught by Nakatani, to the rubber composition, as taught by the ‘501 patent, and would have been motivated to do so in order to have a balanced improvement of fuel economy and wet grip performance (¶25, 31).
Regarding claim 8, claim 9 of the ‘501 patent teaches a pneumatic tire having a tread rubber comprising the rubber composition.
Regarding claim 9, the tire being a winter tire is an intended use of the tire and rubber composition.  The tire as taught by the combination of the ‘501 patent and Nakatani is capable of use as a winter tire.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767